Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 1 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 2 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 3 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 4 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 5 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 6 of 7
Case 2:21-bk-11697-BR   Doc 8 Filed 03/16/21 Entered 03/16/21 11:36:27   Desc
                        Main Document     Page 7 of 7
